DETAILED ACTION
	Applicant’s response, filed 22 June 2022 has been entered.
	Claim(s) 1-4, and 6-20 are currently pending. 
The objection(s) to claim(s) 3 and 8 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Rejection of claim(s) 1-4, 7-11, 13, and 15-20 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 12 under 35 U.S.C. §103 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: Claims 1, 15, and 18 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “identifying a segment of the fleet of EVs, the segment comprising the EV; retrieving a predicted demand curve for the segment of the fleet of EVs, the predicted demand curve calculated based on previous demands on the segment of EVs; determining an anticipated dispatch time for the EV based on the predicted demand curve” from claim 1, and similar in claims 15 and 18. Hortop et al. appears to be the closest prior art. Claims 2-4, 6-14, 16-17, and 19-20 incorporate all of the limitations of the base claim on which they depend, and are therefore allowable under the same rationale. 


Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669